Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 21, 24-27, 31, 32, 34, 36-39 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al (US 2006/0232468) in view of Whinnett et al (US 2010/0008268).
	Regarding claims 21 and 32, Parker discloses a mobile device (Paragraph 0068: figure 3 illustrates a PDA device 120 in accordance with an embodiment of the present invention. The PDA is a mobile device.) comprising:
	A first antenna array including a plurality of antenna elements (Figure 5: beamforming antennas 310);
	A first sensor configured to generate sensor data (Paragraph 0081: In use, the processor 124, under instruction from the antenna unit control facility 240, interprets the information it receives from accelerometer 320 (the sensor) to determine the orientation and in particular the elevation of the antenna unit as a consequence of the effect of the component of force on the accelerometer due to gravity on the accelerometer 320.) in response to user interaction with one or more of a touch screen, button, or fingerprint scanner of the mobile device (Parker discloses the device is a PDA (personal digital assistant). Paragraph 0063 discloses the user operable input devices such as a mouse or keyboard to provide commands. These components will comprise at least a button. Subsequent functions carried out in response to these commands will include the generation of sensor data as stated in the rejection of the claims. Also, the act of pressing the on button of the PDA will occur and in response to that user interaction, the first sensor will begin to generate sensor data. The first sensor can be the sensor that provides the user input or the accelerometer.);
	signal conditioning circuitry electrically coupled to the first antenna array and operable to condition a plurality of radio frequency signals each transmitted by a corresponding one of the plurality of antenna elements to thereby form a transmit beam (Paragraph 0080: in normal use, the or each beam-forming antenna 310 is configured by the beam controller 350 to form a beam pattern 360. The beam pattern 360 is illustrated oriented in a nominal direction, marked by a solid line.);
and
	A beam management circuit configured to control the signal conditioning circuitry to manage the transmit beam based on the sensor data (figure 5 and paragraph 0083: the processor 124 causes the change in beam pattern via instructions to the beam controller. Paragraph 0084 provides an example of this change.) and to adjust an angle of the transmit beam (Paragraph 0084: the processor 124 under instruction from antenna unit control facility 240 will cause the beam pattern to move as close as possible in the other direction.). 
	Parker discloses absolute orientation of the unit will affect the transmission and/or reception characteristics (abstract). Paragraph 0094 also states the processor 124, under instruction from antenna unit control facility 240, then causes an adjustment to the transmission or reception of data to compensate for Doppler effects. Paragraph 0032 discloses the processing means is operable to inform a communication device of impending frequency spread changes likely to affect reception and decoding of Doppler shifted signals. Therefore, based on Doppler effects and/or Doppler shifted signals, the beam management circuit will adjust an angle of the transmit beam.
	Parker does not disclose the adjustment to the angle and, therefore, the direction of the transmit beam is based on at least a transmit fundamental frequency and the  distance between antenna elements in a plurality of antenna elements.
	Whinnett discloses a beamforming system (abstract). Whinnett discloses a method of transmit beamforming comprises the steps of obtaining at least one beamforming weight of an antenna array by applying a phase correction that is a function of the wavelength at the uplink and downlink frequencies and distance between antenna elements (abstract and claim 9.). The beamforming weights are used to adjust the direction of the beam. Though Whinnett does not disclose applying this method at the mobile station, these features can be utilized in a mobile station to allow proper beamforming to occur during D2D communication or to reduce the complexity of the base station. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Whinnett into the device and method of Parker to adjust the angle and direction of the transit beam to allow the transmission to be provided to the desired location. This will improve the functionality of the device and method.
	Regarding claim 24, Parker discloses the first sensor is configured to generate sensor data in response to user interaction with a button (Parker discloses the device is a PDA (personal digital assistant). Paragraph 0063 discloses the user operable input devices such as a mouse or keyboard to provide commands. These components will comprise at least a button. The first sensor will detect the button has been pressed and will provide that sensed input to the appropriate circuitry.).
	Regarding claim 25, Parker discloses wherein the first sensor is a tactile sensor (Parker discloses the device is a PDA (personal digital assistant). Paragraph 0063 discloses the user operable input devices such as a mouse or keyboard to provide commands. These components will comprise at least a button. The first sensor will detect the button has been pressed and will provide that sensed input to the appropriate circuitry.).
Regarding claim 26, Parker discloses wherein the beam management circuit is configured to steer the transmit beam based on the sensor data (Paragraph 0083: the processor 124 causes the change in beam pattern via instructions to the beam controller.).  
Regarding claim 27, Parker discloses wherein the beam management circuit is configured to process the sensor data to maintain the transmit beam pointed at a base station (Paragraph 0083: the processor 124 causes the change in beam pattern via instructions to the beam controller. Paragraphs 0084-0085 provide an example of compensating for a change in orientation to maintain the proper beam.).   
Regarding claim 31, Parker discloses wherein the beam management circuit is configured to control transmission of at least a portion of the sensor data to a base station (paragraph 0104: However, in an instance where the compensation does not exactly compensate for the physical movement, then the effective orientation of the antenna apparatus will no longer be exactly as it was prior to the physical movement. Transmitting the effective orientation may therefore give a transceiver the opportunity to reconfigure its own transmission or reception characteristics to compensate for this change.).  
Regarding claim 34, Parker discloses wherein the first sensor is a time of flight sensor, an infrared sensor, or a camera (paragraphs 0120-0125: it will be clear that the accelerometer may be replaced or complemented by any or all of the following including any suitable orientation detection means. A suitable orientation detection means can be a camera or an infrared sensor.).
Regarding claim 36, Parker discloses a baseband modem including the beam management circuit (Figure 5: the RF signal is received via the antennas. Paragraph 0102: as noted previously changes to the modulation and coding scheme may comprise a choice of modulation. The signal is modulated and demodulated from RF.) and Parker discloses comprising an application processor, the beam management circuit configured to receive the sensor data via the application processor (Paragraph 0083: the processor 124 causes the change in beam pattern via instructions to the beam controller. The processor is an application processor.).
Regarding claim 34, Parker discloses a method of beam management in a mobile device (Paragraph 0068: figure 3 illustrates a PDA device 120 in accordance with an embodiment of the present invention. The PDA is a mobile device.), the method comprising: 
conditioning a plurality of radio frequency signals using signal conditioning circuitry (Paragraph 0080: in normal use, the or each beam-forming antenna 310 is configured by the beam controller 350 to form a beam pattern 360. The beam pattern 360 is illustrated oriented in a nominal direction, marked by a solid line.);
transmitting each of the plurality of radio frequency signals on a corresponding one of a plurality of antenna elements of a first antenna array to form a transmit beam (Paragraph 0080: in normal use, the or each beam-forming antenna 310 is configured by the beam controller 350 to form a beam pattern 360. The beam pattern 360 is illustrated oriented in a nominal direction, marked by a solid line.); 
generating sensor data using a sensor (Paragraph 0081: In use, the processor 124, under instruction from the antenna unit control facility 240, interprets the information it receives from accelerometer 320 (the sensor) to determine the orientation and in particular the elevation of the antenna unit as a consequence of the effect of the component of force on the accelerometer due to gravity on the accelerometer 320.) in response to user interaction with the mobile device (Parker discloses the device is a PDA (personal digital assistant). Paragraph 0063 discloses the user operable input devices such as a mouse or keyboard to provide commands. These components will comprise at least a button. Subsequent functions carried out in response to these commands will include the generation of sensor data as stated in the rejection of the claims. Also, the act of pressing the on button of the PDA will occur and in response to that user interaction, the first sensor will begin to generate sensor data.); and 
controlling the signal conditioning circuitry to manage the transmit beam based on the sensor data generated in response to the user interaction with the mobile device (figure 5 and paragraph 0083: the processor 124 causes the change in beam pattern via instructions to the beam controller. Paragraph 0084 provides an example of this change.); and
adjusting an angle of the transmit beam (Paragraph 0084: the processor 124 under instruction from antenna unit control facility 240 will cause the beam pattern to move as close as possible in the other direction.). 
	Parker discloses absolute orientation of the unit will affect the transmission and/or reception characteristics (abstract). Paragraph 0094 also states the processor 124, under instruction from antenna unit control facility 240, then causes an adjustment to the transmission or reception of data to compensate for Doppler effects. Paragraph 0032 discloses the processing means is operable to inform a communication device of impending frequency spread changes likely to affect reception and decoding of Doppler shifted signals. Therefore, based on Doppler effects and/or Doppler shifted signals, the beam management circuit will adjust an angle of the transmit beam.
	Parker does not disclose the adjustment to the angle and, therefore, the direction of the transmit beam is based on at least a transmit fundamental frequency and the  distance between antenna elements in a plurality of antenna elements.
	Whinnett discloses a beamforming system (abstract). Whinnett discloses a method of transmit beamforming comprises the steps of obtaining at least one beamforming weight of an antenna array by applying a phase correction that is a function of the wavelength at the uplink and downlink frequencies and distance between antenna elements (abstract and claim 9.). The beamforming weights are used to adjust the direction of the beam. Though Whinnett does not disclose applying this method at the mobile station, these features can be utilized in a mobile station to allow proper beamforming to occur during D2D communication or to reduce the complexity of the base station. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Whinnett into the device and method of Parker to adjust the angle and direction of the transit beam to allow the transmission to be provided to the desired location. This will improve the functionality of the device and method.
Regarding claim 38, Parker discloses steering the transmit beam based on the sensor data (Paragraph 0083: the processor 124 causes the change in beam pattern via instructions to the beam controller.).  
Regarding claim 39, Parker discloses processing the sensor data to maintain the transmit beam pointed at a base station (Paragraph 0083: the processor 124 causes the change in beam pattern via instructions to the beam controller. Paragraphs 0084-0085 provide an example of compensating for a change in orientation to maintain the proper beam.).  
Regarding claim 42, Parker discloses a radio frequency module for a mobile device (Paragraph 0068: figure 3 illustrates a PDA device 120 in accordance with an embodiment of the present invention. The PDA is a mobile device. Antenna unit 200 will receive and transmit RF signals), the radio frequency module comprising: 
an antenna array configured to radiate a transmit beam in response to receiving a plurality of radio frequency signals (Figure 5: beamforming antennas 310); 
a sensor configured to generate sensor data (Paragraph 0081: In use, the processor 124, under instruction from the antenna unit control facility 240, interprets the information it receives from accelerometer 320 (the sensor) to determine the orientation and in particular the elevation of the antenna unit as a consequence of the effect of the component of force on the accelerometer due to gravity on the accelerometer 320.) in response to user interaction with the mobile device (Parker discloses the device is a PDA (personal digital assistant). Paragraph 0063 discloses the user operable input devices such as a mouse or keyboard to provide commands. These components will comprise at least a button. Subsequent functions carried out in response to these commands will include the generation of sensor data as stated in the rejection of the claims. Also, the act of pressing the on button of the PDA will occur and in response to that user interaction, the first sensor will begin to generate sensor data.); and 
a semiconductor die (Paragraph 0132: discloses the computer program product is stored on a RAM or any other storage media.) including signal conditioning circuitry operable to condition the plurality of radio frequency signals (Paragraph 0080: in normal use, the or each beam-forming antenna 310 is configured by the beam controller 350 to form a beam pattern 360. The beam pattern 360 is illustrated oriented in a nominal direction, marked by a solid line.), and a beam management circuit configured to control the signal conditioning circuitry to manage the transmit beam based on the sensor data (figure 5 and paragraph 0083: the processor 124 causes the change in beam pattern via instructions to the beam controller. Paragraph 0084 provides an example of this change.) and to adjust an angle of the transmit beam (Paragraph 0084: the processor 124 under instruction from antenna unit control facility 240 will cause the beam pattern to move as close as possible in the other direction.). 
Parker discloses absolute orientation of the unit will affect the transmission and/or reception characteristics (abstract). Paragraph 0094 also states the processor 124, under instruction from antenna unit control facility 240, then causes an adjustment to the transmission or reception of data to compensate for Doppler effects. Paragraph 0032 discloses the processing means is operable to inform a communication device of impending frequency spread changes likely to affect reception and decoding of Doppler shifted signals. Therefore, based on Doppler effects and/or Doppler shifted signals, the beam management circuit will adjust an angle of the transmit beam.
	Parker does not disclose the adjustment to the angle and, therefore, the direction of the transmit beam is based on at least a transmit fundamental frequency and the  distance between antenna elements in a plurality of antenna elements.
	Whinnett discloses a beamforming system (abstract). Whinnett discloses a method of transmit beamforming comprises the steps of obtaining at least one beamforming weight of an antenna array by applying a phase correction that is a function of the wavelength at the uplink and downlink frequencies and distance between antenna elements (abstract and claim 9.). The beamforming weights are used to adjust the direction of the beam. Though Whinnett does not disclose applying this method at the mobile station, these features can be utilized in a mobile station to allow proper beamforming to occur during D2D communication or to reduce the complexity of the base station. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Whinnett into the device and method of Parker to adjust the angle and direction of the transit beam to allow the transmission to be provided to the desired location. This will improve the functionality of the device and method.

2.	Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al (US 2006/0232468) in view of Whinnett et al (US 2010/0008268) further in view of Junqua (us 2004/0085203).
	Regarding claim 22, the combination of Parker and Whinnett discloses the mobile device stated above. Parker discloses the mobile device is a PDA. The combination does not disclose wherein the first sensor is configured to generate sensor data in response to user interaction with a touch screen. 
	Junqua discloses the PDA shown in figure 1. The PDA comprises a touch screen 14 and hot keys 18 for fingerprint sensing. Additionally, a fingerprint sensor 26 is provided for collecting biometric data (paragraph 0014). Therefore, Junqua discloses a PDA that will allow sensor data to be generated in response to the touch screen or fingerprint sensor and that sensed data will be provided to the processor for processing. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize known features of PDAs as taught by Junqua to be applied in the PDA mobile device of the combination of Parker and Whinnett. This will reduce the complexity and cost of the PDA while allowing for the use of the desired features common to the technology.
	Regarding claim 23, the combination of Parker and Whinnett discloses the mobile device stated above. Parker discloses the mobile device is a PDA. The combination does not disclose wherein the first sensor is configured to generate sensor data in response to user interaction with a fingerprint scanner. 
	Junqua discloses the PDA shown in figure 1. The PDA comprises a touch screen 14 and hot keys 18 for fingerprint sensing. Additionally, a fingerprint sensor 26 is provided for collecting biometric data (paragraph 0014). Therefore, Junqua discloses a PDA that will allow sensor data to be generated in response to the touch screen or fingerprint sensor and that sensed data will be provided to the processor for processing. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize known features of PDAs as taught by Junqua to be applied in the PDA mobile device of the combination of Parker and Whinnett. This will reduce the complexity and cost of the PDA while allowing for the use of the desired features common to the technology.

3.	Claims 28-30, 33, 35, 40, 41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al (US 2006/0232468) in view of Whinnett et al (US 2010/0008268) further in view of Tsfati et al (US 2019/0377075).
Regarding claims 24 and 40, the combination of Parker and Whinnett discloses the mobile device and method stated above. The combination does not disclose wherein the beam management circuit is configured to process the sensor data to move the transmit beam away from environmental blockage.  
Tsfati discloses the mobile device 100 shown in figure 1 (paragraph 0023). Paragraph 0022 discloses the mobile device can be configured to determine the presence of a proximate object and adjust or alter one or more characteristics of the beamforming scanning operation for one or more remote front end modules (RFEM) (e.g., antenna elements to include in the scanning operation, RFEMs to include/exclude from the scanning operation, etc.) based on the determination. Upon detection of an object (e.g., blocking object or person), the mobile device (or one or more specific RFEMs) can be configured to change the direction of the phased array antenna or re-distribute the transmit power to different RFEMs (and their corresponding antenna arrays) that are not blocked. This process will move the beam from the blocking object or person. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process and components of Tsfati of overcoming a blocking object into the mobile device of the combination of Parker and Lin. The mobile device of the combination of Parker and Whinnett will have the same issues during transmission of Tsfati. Tsfati will overcome these obstructions during the transmission of a beam, improving the effectiveness of the communication system.
Regarding claims 29 and 41, the combination of Parker and Whinnett discloses the mobile device and the method stated above. The combination does not disclose a second antenna array, the beam management circuit configured to disable the first antenna array and to transmit using the second antenna array in response to determining that the sensor data indicates environmental blockage of the first antenna array.  
Tsfati discloses the mobile device 100 shown in figure 1 (paragraph 0023). Paragraph 0022 discloses Tsfati discloses the mobile device 100 shown in figure 1 (paragraph 0023). Paragraph 0022 discloses the mobile device can be configured to determine the presence of a proximate object and adjust or alter one or more characteristics of the beamforming scanning operation for one or more remote front end modules (RFEM) (e.g., antenna elements to include in the scanning operation, RFEMs to include/exclude from the scanning operation, etc.) based on the determination. Upon detection of an object (e.g., blocking object or person), the mobile device (or one or more specific RFEMs) can be configured to change the direction of the phased array antenna or re-distribute the transmit power to different RFEMs (and their corresponding antenna arrays) that are not blocked. This process will move the beam from the blocking object or person by using a second different RFEM and that RFEM’s antenna array that is not blocked. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process and components of Tsfati of overcoming a blocking object into the mobile device of the combination of Parker and Whinnett. The mobile device of the combination of Parker and Lin will have the same issues during transmission of Tsfati. Tsfati will overcome these obstructions during the transmission of a beam, improving the effectiveness of the communication system.
Regarding claim 30, the combination discloses a second sensor configured to detect environmental blockage of the second antenna array (Tsfati: paragraph 0022: the mobile device can be configured to determine the presence of a proximate object and adjust or alter one or more characteristics of the beamforming scanning operation for one or more remote front end modules (RFEM) (e.g., antenna elements to include in the scanning operation, RFEMs to include/exclude from the scanning operation, etc.) based on the determination. Upon detection of an object (e.g., blocking object or person), the mobile device (or one or more specific RFEMs) can be configured to change the direction of the phased array antenna or re-distribute the transmit power to different RFEMs (and their corresponding antenna arrays) that are not blocked. This process will move the beam from the blocking object or person. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process and components of Tsfati of overcoming a blocking object into the mobile device of the combination. The mobile device of the combination of Parker and Lin will have the same issues during transmission of Tsfati. Tsfati will overcome these obstructions during the transmission of a beam, improving the effectiveness of the communication system.).  
Regarding claim 33, the combination of Parker and Whinnett discloses the mobile device stated above. The combination does not disclose wherein the first sensor is a plug detection sensor.
Tsfati discloses the mobile device 100 shown in figure 1 (paragraph 0023). Paragraph 0022 discloses the mobile device can be configured to determine the presence of a proximate object and adjust or alter one or more characteristics of the beamforming scanning operation for one or more remote front end modules (RFEM) (e.g., antenna elements to include in the scanning operation, RFEMs to include/exclude from the scanning operation, etc.) based on the determination. Upon detection of an object (e.g., blocking object or person), the mobile device (or one or more specific RFEMs) can be configured to change the direction of the phased array antenna or re-distribute the transmit power to different RFEMs (and their corresponding antenna arrays) that are not blocked. This process will move the beam from the blocking object or person. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process and components of Tsfati of overcoming a blocking object into the mobile device of the combination. The mobile device of the combination of Parker and Whinnett will have the same issues during transmission of Tsfati. Tsfati will overcome these obstructions during the transmission of a beam, improving the effectiveness of the communication system.
Though the combination does not disclose wherein the first sensor is a plug detection sensor, the combination disclose the mobile device can be configured to determine the presence of a proximate object and adjust or alter one or more characteristics of the beamforming scanning operation for one or more remote front end modules (RFEM) (e.g., antenna elements to include in the scanning operation, RFEMs to include/exclude from the scanning operation, etc.) based on the determination as stated in paragraph 0022 of Tsfati. When this blocking object is the plug of the mobile device, the determining of the presence of that object will operate as a plug detection sensor. 
Regarding claim 35, the combination of Parker and Whinnett discloses the mobile device stated above. The combination does not disclose wherein the first sensor is an antenna reflection measurement detector.  
Tsfati discloses the mobile device 100 shown in figure 1 (paragraph 0023). Paragraph 0022 discloses the mobile device can be configured to determine the presence of a proximate object and adjust or alter one or more characteristics of the beamforming scanning operation for one or more remote front end modules (RFEM) (e.g., antenna elements to include in the scanning operation, RFEMs to include/exclude from the scanning operation, etc.) based on the determination. Upon detection of an object (e.g., blocking object or person), the mobile device (or one or more specific RFEMs) can be configured to change the direction of the phased array antenna or re-distribute the transmit power to different RFEMs (and their corresponding antenna arrays) that are not blocked. This process will move the beam from the blocking object or person. Tsfati further discloses the DSP 790 can be configured to determine the range from the phase difference between the transmitted signal and the reflected signal. The DSP can also measure the strength of the reflection to determine a degree to which a blocking object is present (paragraph 0081). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process and components of Tsfati of overcoming a blocking object into the mobile device of the combination of Parker and Whinnett. The mobile device of the combination will have the same issues during transmission of Tsfati. Tsfati will overcome these obstructions during the transmission of a beam, improving the effectiveness of the communication system.
Regarding claim 43, the combination of Parker and Whinnett discloses the module stated above. The combination does not disclose the sensor is configured to detect environmental blockage of the antenna array.
Tsfati discloses the mobile device 100 shown in figure 1 (paragraph 0023). Paragraph 0022 discloses the mobile device can be configured to determine the presence of a proximate object and adjust or alter one or more characteristics of the beamforming scanning operation for one or more remote front end modules (RFEM) (e.g., antenna elements to include in the scanning operation, RFEMs to include/exclude from the scanning operation, etc.) based on the determination. Upon detection of an object (e.g., blocking object or person), the mobile device (or one or more specific RFEMs) can be configured to change the direction of the phased array antenna or re-distribute the transmit power to different RFEMs (and their corresponding antenna arrays) that are not blocked. This process will move the beam from the blocking object or person. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process and components of Tsfati of overcoming a blocking object into the mobile device of the combination of Parker and Whinnett. The mobile device of the combination will have the same issues during transmission of Tsfati. Tsfati will overcome these obstructions during the transmission of a beam, improving the effectiveness of the communication system.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 21-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,165,477. Although the claims at issue are not identical, they are not patentably distinct from each other because  the reference discloses additional features that are not recited in the instant claims. The more specific anticipates the broader. The reference discloses the mobile deice, method and module in claims 1, 14 and 19. The reference discloses a front end system that corresponds to the recited signal conditioning circuitry. The reference recites the touch screen, button or fingerprint scanner which are tactile sensors. The features of the dependent claims of the instant are recited in the dependent claims of the reference. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        6/6/2022